Case: 12-10467       Document: 00512229636         Page: 1     Date Filed: 05/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 3, 2013
                                     No. 12-10467
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ISMAEL HERNANDEZ PADILLA,

                                                  Plaintiff-Appellant

v.

LYNN PRIDE-RICHARDSON; CRAIG WATKINS, Dallas District Attorney;
DANIEL F. SOLIS, State Appointed Attorney,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-486


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ismael Hernandez Padilla, Texas prisoner # 356764, moves for permission
to proceed in forma pauperis (IFP) on his appeal of the district court’s dismissal
of his 42 U.S.C. § 1983 action. The district court denied his motion to proceed
IFP, certifying that the appeal was not taken in good faith. By moving in this
court for IFP status, Padilla is challenging the district court’s certification. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Padilla, however, does not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10467     Document: 00512229636       Page: 2   Date Filed: 05/03/2013

                                   No. 12-10467

address the district court’s reasons for its certification decision. Padilla’s motion
for leave to proceed IFP on appeal is therefore DENIED. Padilla’s appeal is
without arguable merit and is thus frivolous. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983). Because the appeal is frivolous, it is DISMISSED. See
5TH CIR. R. 42.2.
      As we recognized on November 6, 2012, Padilla has accumulated at least
three strikes for purposes of 28 U.S.C. § 1915(g). Padilla v. Watkins, 491
F. App’x 484, 485 (5th Cir. 2012). We have not applied the § 1915(g) bar here
because Padilla filed this appeal before the bar was imposed. See Banos v.
O’Guin, 144 F.3d 883, 885 (5th Cir.1998). However, we reiterate that Padilla is
barred from proceeding IFP in any civil action or appeal filed in a court of the
United States while he is incarcerated or detained in any facility unless he “is
under imminent danger of serious physical injury.” § 1915(g).




                                         2